Citation Nr: 1534169	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-45 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a skin disorder, claimed as chloracne and boils.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In conjunction with the hearing, he submitted new evidence, accompanied by a waiver of AOJ consideration.  38 C.F.R. § 20.1304.

In June 2014, the Board reopened and remanded the issue of service connection   for a psychiatric disorder along with the other claims currently on appeal.  Service connection for a psychiatric disorder was granted by the Agency of Original Jurisdiction (AOJ) in a February 2015 rating decision.  Thus, that issue is resolved and no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).

The issues of service connection for right ear hearing loss and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current tinnitus was incurred in service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for his currently-diagnosed tinnitus, which he asserts began during his period of active service following an incident in which a mortar round exploded above his head.  In this case, the service treatment records do not document the claimed incident.  They do show, however, that in June 1967, the Veteran sustained a head injury when he was hit on the head by a vehicle hood and was semi-conscious for five minutes.  The service personnel records further show that the Veteran served as an air freight or air cargo specialist and had likely noise exposure.  Additionally, a VA audiology examiner noted that there are many causes of tinnitus, including noise exposure and head injury.  In a November 2010 statement, the Veteran reported experiencing ringing in his right ear since 1967.

While the January 2015 VA examiner ultimately indicated that an opinion would be speculative, the Veteran is competent to testify as to the presence of tinnitus, as such is a condition capable of lay observation.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is      of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus was incurred during active duty.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that remand is necessary for the claims for service connection for right ear hearing loss and skin disorder.

Regarding right ear hearing loss, both the July 2014 and January 2015 VA examiner offered somewhat speculative opinions, and the July 2014 examiner suggested that, given the mixed nature of the Veteran's hearing loss, an opinion is outside the scope of an audiologist and should be rendered by an otolaryngologist.  Notably, the subsequent January 2015 opinion was not offered by an otolaryngologist.  Thus,  the Board finds that an opinion from an otolaryngologist is necessary.  

Next, regarding the skin claim, remand is necessary for a new examination, if possible, and an opinion.  While the Veteran was provided an examination in July 2014 pursuant to the last remand, his skin disorder was not active and, therefore, no opinion was rendered; the Veteran was advised to come back when the condition was active.  As the Veteran has reported that his skin disorder is active in the winter, an examination should be scheduled during a winter month.  If such is      not possible, or if an examination is scheduled but the Veteran's skin disorder is  not active, an opinion should still be rendered based on a review of the medical evidence of record.  In this regard, private treatment records show treatment from  at least as early as March 2005 for recurring skin problems characterized by the Veteran as boils but variously diagnosed as a rectal cyst, folliculitis, perineal abscess or abscess, sebaceous cyst, and draining cyst.  Given that an opinion has  not yet been rendered, additional remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an otolaryngologist to obtain an opinion as to whether the Veteran's mixed hearing loss in his right ear is possibly related to service.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner should provide    an opinion as to whether is it at least as likely as not (50 percent probability or greater) that any current right ear hearing loss had its onset during service or is otherwise etiologically related to service?  Please explain why or why not.  In rendering this opinion, please address the significance of the Veteran's conceded noise exposure in service, his 1967 head injury, the service audiograms to include the reserve audiogram in 1972, the Veteran's alleged in-service ruptured eardrum, and the June 1982 post-service ruptured eardrum.  

2.  Schedule the Veteran for a VA skin examination, if possible, during a winter month or at a time when the Veteran's skin disorder is active.  The examiner should review the record in its entirety and provide an opinion regarding the current nature of any skin disability found to be present and whether such is possibly related to service.  If the Veteran's skin disorder is not active at the time of the examination, the examiner should still offer an opinion based on the medical evidence of record, including private treatment records showing treatment from at least as early as March 2005 for recurring skin problems characterized by the Veteran as boils but variously diagnosed as a rectal cyst, folliculitis, perineal abscess or abscess, sebaceous cyst, and draining cyst.  

Specifically, the examiner should provide an opinion as to whether any skin disability found on examination or in the record is at least as likely as not (50 percent probability or greater) related to service, to specifically include herbicide exposure therein.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

A complete rationale for all opinions expressed and conclusions reached should be set forth.

3.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If any claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


